 



Exhibit 10.3
OTTER TAIL CORPORATION
1999 EMPLOYEE STOCK PURCHASE PLAN
AS AMENDED (2006)
ARTICLE I.
INTRODUCTION
     Section 1.01 Purpose. The purpose of the Plan is to provide employees of
the Company and certain related corporations with an opportunity to share in the
ownership of the Company by providing them with a convenient means for regular
and systematic purchases of Common Stock and, thus, to develop a stronger
incentive to work for the continued success of the Company.
     Section 1.02 Rules of Interpretation. It is intended that the Plan be an
“employee stock purchase plan” as defined in Section 423(b) of the Code and
Treasury Regulations promulgated thereunder. Accordingly, the Plan shall be
interpreted and administered in a manner consistent therewith if so approved.
All Participants in the Plan will have the same rights and privileges consistent
with the provisions of the Plan.
     Section 1.03 Definitions. For purposes of the Plan, the following terms
will have the meanings set forth below:
     (a) “Acceleration Date” means the earlier of the date of shareholder
approval or approval by the Company’s Board of Directors of (i) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Company
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which shareholders of the Company immediately
prior to the merger have substantially the same proportionate ownership of stock
in the surviving corporation immediately after the merger; (ii) any sale,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; or
(iii) any plan of liquidation or dissolution of the Company.
     (b) “Affiliate” means any subsidiary corporation of the Company, as defined
in Section 424(f) of the Code, whether now or hereafter acquired or established.
     (c) “Code” means the Internal Revenue Code of 1986, as amended.
     (d) “Committee” means the committee described in Section 10.01 of the Plan.
     (e) “Common Stock” means the Company’s Common Shares, $5 par value per
share, as such stock may be adjusted for changes in the stock or the Company as
contemplated by Article XI of the Plan.
     (f) “Company” means Otter Tail Corporation, a Minnesota corporation, and
its successors by merger or consolidation as contemplated by Section 11.02 of
the Plan.

 



--------------------------------------------------------------------------------



 



     (g) “Current Compensation” means all regular wage, salary and commission
payments paid by the Company to a Participant in accordance with the terms of
his or her employment, but excluding annual bonus payments and all other forms
of special compensation.
     (h) “Fair Market Value” as of a given date means the fair market value of
the Common Stock determined by such methods or procedures as shall be
established from time to time by the Committee, but shall not be less than, if
the Common Stock is then quoted on the NASDAQ National Market System, the
average of the high and low sales price as reported on the NASDAQ National
Market System on such date or, if the NASDAQ National Market System is not open
for trading on such date, on the most recent preceding date when it is open for
trading. If on a given date the Common Stock is not traded on an established
securities market, the Committee shall make a good faith attempt to satisfy the
requirements of this Section 1.03(h) and in connection therewith shall take such
action as it deems necessary or advisable.
     (i) “Participant” means a Regular Employee who is eligible to participate
in the Plan under Section 2.01 of the Plan and who has elected to participate in
the Plan.
     (j) “Participating Affiliate” means an Affiliate which has been designated
by the Committee in advance of the Purchase Period in question as a corporation
whose eligible Regular Employees may participate in the Plan.
     (k) “Plan” means the Otter Tail Corporation 1999 Employee Stock Purchase
Plan, as it may be amended, the provisions of which are set forth herein.
     (l) “Purchase Period” means the period beginning on May 1, 1999 and ending
on the last business day in December, 1999 and thereafter each approximate
six-month period beginning on January 1st and July 1st of each year and ending
on the last business day in June and December of each year; provided, however,
that the then current Purchase Period will end upon the occurrence of an
Acceleration Date.
     (m) “Regular Employee” means an employee of the Company or a Participating
Affiliate as of the first day of a Purchase Period, including an officer or
director who is also an employee, but excluding an employee whose customary
employment is less than 20 hours per week.
     (n) “Stock Purchase Account” means the account maintained on the books and
records of the Company recording the amount received from each Participant
through payroll deductions made under the Plan.
ARTICLE II.
ELIGIBILITY AND PARTICIPATION
     Section 2.01 Eligible Employees. All Regular Employees shall be eligible to
participate in the Plan beginning on the first day of the first Purchase Period
to commence after such person becomes a Regular Employee. Subject to the
provisions of Article VI of the Plan, each such employee will continue to be
eligible to participate in the Plan so long as he or she remains a Regular
Employee.

2



--------------------------------------------------------------------------------



 



     Section 2.02 Election to Participate. An eligible Regular Employee may
elect to participate in the Plan for a given Purchase Period by filing with the
Company, in advance of that Purchase Period and in accordance with such terms
and conditions as the Committee in its sole discretion may impose, a form
provided by the Company for such purpose (which authorizes regular payroll
deductions from Current Compensation that continue until the employee withdraws
from the Plan or ceases to be eligible to participate in the Plan).
     Section 2.03 Limits on Stock Purchase. No employee shall be granted any
right to purchase Common Stock hereunder if such employee, immediately after
such a right to purchase is granted, would own, directly or indirectly, within
the meaning of Section 423(b)(3) and Section 424(d) of the Code, Common Stock
possessing 5% or more of the total combined voting power or value of all the
classes of the capital stock of the Company or of all Affiliates.
     Section 2.04 Voluntary Participation. Participation in the Plan on the part
of a Participant is voluntary and such participation is not a condition of
employment nor does participation in the Plan entitle a Participant to be
retained as an employee.
ARTICLE III.
PAYROLL DEDUCTIONS AND STOCK PURCHASE ACCOUNT
     Section 3.01 Deduction from Pay. The form described in Section 2.02 of the
Plan will permit a Participant to elect payroll deductions of any multiple of
$10 but not less than $10 or more than $2,000 per month of such Participant’s
Current Compensation during such Purchase Period, subject to such other
limitations as the Committee in its sole discretion may impose. A Participant
may cease making payroll deductions at any time, subject to such limitations as
the Committee in its sole discretion may impose. In the event that during a
Purchase Period the entire credit balance in a Participant’s Stock Purchase
Account exceeds the product of (a) 85% of the Fair Market Value of the Common
Stock on the first business day of that Purchase Period and (b) 2,000, then
payroll deductions for such Participant shall automatically cease, and shall
resume on the first pay period of the next Purchase Period.
     Section 3.02 Credit to Account. Payroll deductions will be credited to the
Participant’s Stock Purchase Account on each applicable payday.
     Section 3.03 Interest. No interest will be paid on payroll deductions or on
any other amount credited to, or on deposit in, a Participant’s Stock Purchase
Account.
     Section 3.04 Nature of Account. The Stock Purchase Account is established
solely for accounting purposes, and all amounts credited to the Stock Purchase
Account will remain part of the general assets of the Company or the
Participating Affiliate (as the case may be).
     Section 3.05 No Additional Contributions. A Participant may not make any
payment into the Stock Purchase Account other than the payroll deductions made
pursuant to the Plan.

3



--------------------------------------------------------------------------------



 



ARTICLE IV.
RIGHT TO PURCHASE SHARES
     Section 4.01 Number of Shares. Each Participant will have the right to
purchase on the last business day of the Purchase Period all, but not less than
all, of the number of whole and fractional shares, computed to four decimal
places, of Common Stock that can be purchased at the price specified in
Section 4.02 of the Plan with the entire credit balance in the Participant’s
Stock Purchase Account, subject to the limitations that (a) no more than 2000
shares of Common Stock may be purchased under the Plan by any one Participant
for a given Purchase Period, and (b) in accordance with Section 423(b)(8) of the
Code, no more than $25,000 in Fair Market Value (determined at the beginning of
each Purchase Period) of Common Stock and other stock may be purchased under the
Plan and all other employee stock purchase plans (if any) of the Company and the
Affiliates by any one Participant for any calendar year. If the purchases for
all Participants for any Purchase Period would otherwise cause the aggregate
number of shares of Common Stock to be sold under the Plan to exceed the number
specified in Section 10.04 of the Plan, each Participant shall be allocated a
pro rata portion of the Common Stock to be sold for such Purchase Period.
     Section 4.02 Purchase Price. The purchase price for any Purchase Period
shall be that price as announced by the Committee prior to the first business
day of that Purchase Period, which price may, in the discretion of the
Committee, be a price which is not fixed or determinable as of the first
business day of that Purchase Period; provided, however, that in no event shall
the purchase price for any Purchase Period be less than the lesser of (a) 85% of
the Fair Market Value of the Common Stock on the first business day of that
Purchase Period or (b) 85% of the Fair Market Value of the Common Stock on the
last business day of that Purchase Period, in each case rounded up to the next
higher full cent.
ARTICLE V.
EXERCISE OF RIGHT
     Section 5.01 Purchase of Stock. On the last business day of a Purchase
Period, the entire credit balance in each Participant’s Stock Purchase Account
will be used to purchase the number of whole shares and fractional shares,
computed to four decimal places, of Common Stock purchasable with such amount
(subject to the limitations of Section 4.01 of the Plan), unless the Participant
has filed with the Company, in advance of that date and subject to such terms
and conditions as the Committee in its sole discretion may impose, a form
provided by the Company which requests the distribution of the entire credit
balance in cash.
     Section 5.02 Notice of Acceleration Date. The Company shall use its best
efforts to notify each Participant in writing at least ten days prior to any
Acceleration Date that the then current Purchase Period will end on such
Acceleration Date.
ARTICLE VI.
WITHDRAWAL FROM PLAN; SALE OF STOCK
     Section 6.01 Voluntary Withdrawal. A Participant may, in accordance with
such terms and conditions as the Committee in its sole discretion may impose,
withdraw from the Plan and

4



--------------------------------------------------------------------------------



 



cease making payroll deductions by filing with the Company a form provided for
this purpose. In such event, the entire credit balance in the Participant’s
Stock Purchase Account will be paid to the Participant in cash within 30 days. A
Participant who withdraws from the Plan will not be eligible to reenter the Plan
until the beginning of the next Purchase Period following the date of such
withdrawal.
     Section 6.02 Death. Subject to such terms and conditions as the Committee
in its sole discretion may impose, upon the death of a Participant, no further
amounts shall be credited to the Participant’s Stock Purchase Account.
Thereafter, on the last business day of the Purchase Period during which such
Participant’s death occurred and in accordance with Section 5.01 of the Plan,
the entire credit balance in such Participant’s Stock Purchase Account will be
used to purchase Common Stock, unless such Participant’s estate has filed with
the Company, in advance of that day and subject to such terms and conditions as
the Committee in its sole discretion may impose, a form provided by the Company
which elects to have the entire credit balance in such Participant’s Stock
Account distributed in cash within 30 days after the end of that Purchase Period
or at such earlier time as the Committee in its sole discretion may decide. Each
Participant, however, may designate one or more beneficiaries who, upon death,
are to receive the Common Stock or the amount that otherwise would have been
distributed or paid to the Participant’s estate and may change or revoke any
such designation from time to time. No such designation, change or revocation
will be effective unless made by the Participant in writing and filed with the
Company during the Participant’s lifetime. Unless the Participant has otherwise
specified the beneficiary designation, the beneficiary or beneficiaries so
designated will become fixed as of the date of the death of the Participant so
that, if a beneficiary survives the Participant but dies before the receipt of
the payment due such beneficiary, the payment will be made to such beneficiary’s
estate.
     Section 6.03 Termination of Employment. Subject to such terms and
conditions as the Committee in its sole discretion may impose, upon a
Participant’s normal or early retirement with the consent of the Company under
any pension or retirement plan of the Company or Participating Affiliate, no
further amounts shall be credited to the Participant’s Stock Purchase Account.
Thereafter, on the last business day of the Purchase Period during which such
Participant’s approved retirement occurred and in accordance with Section 5.01
of the Plan, the entire credit balance in such Participant’s Stock Purchase
Account will be used to purchase Common Stock, unless such Participant has filed
with the Company, in advance of that day and subject to such terms and
conditions as the Committee in its sole discretion may impose, a form provided
by the Company which elects to receive the entire credit balance in such
Participant’s Stock Purchase Account in cash within 30 days after the end of
that Purchase Period, provided that such Participant shall have no right to
purchase Common Stock in the event that the last day of such a Purchase Period
occurs more than three months following the termination of such Participant’s
employment with the Company or Participating Affiliate by reason of such an
approved retirement. In the event of any other termination of employment (other
than death) with the Company or a Participating Affiliate, participation in the
Plan will cease on the date the Participant ceases to be a Regular Employee for
any reason. In such event, the entire credit balance in such Participant’s Stock
Purchase Account will be paid to the Participant in cash within 30 days. For
purposes of this Section 6.03, a transfer of employment to any Participating
Affiliate or to the Company, or a leave of absence which has been approved by
the Committee, will not be deemed a termination of employment as a Regular
Employee.

5



--------------------------------------------------------------------------------



 



ARTICLE VII.
NONTRANSFERABILITY
     Section 7.01 Nontransferable Right to Purchase. The right to purchase
Common Stock hereunder may not be assigned, transferred, pledged or hypothecated
(whether by operation of law or otherwise), except as provided in Section 6.02
of the Plan, and will not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition or levy of attachment or similar process upon the right to purchase
will be null and void and without effect.
     Section 7.02 Nontransferable Account. Except as provided in Section 6.02 of
the Plan, the amounts credited to a Stock Purchase Account may not be assigned,
transferred, pledged or hypothecated in any way, and any attempted assignment,
transfer, pledge, hypothecation or other disposition of such amounts will be
null and void and without effect.
     Section 7.03 Nontransferable Shares. Except as the Committee shall
otherwise permit, prior to the second anniversary of the beginning of any
Purchase Period, the Common Stock purchased at the end of such Purchase Period
by a Participant pursuant to Section 5.01 of the Plan may not be assigned,
transferred, pledged, hypothecated or otherwise disposed of in any way other
than by will or by the laws of descent and distribution, and any other attempted
assignment, transfer, pledge, hypothecation or other disposition of such share
or shares will be null and void and without effect.
ARTICLE VIII.
COMMON STOCK ISSUANCE AND DIVIDEND REINVESTMENT
     Section 8.01 Issuance of Purchased Shares. Promptly after the last day of
each Purchase Period and subject to such terms and conditions as the Committee
in its sole discretion may impose, the Company will cause the Common Stock then
purchased pursuant to Section 5.01 of the Plan to be issued for the benefit of
the Participant and held in the Plan pursuant to Section 8.03 of the Plan.
     Section 8.02 Completion of Issuance. A Participant shall have no interest
in the Common Stock purchased pursuant to Section 5.01 of the Plan until such
Common Stock is issued for the benefit of the Participant pursuant to
Section 8.03 of the Plan.
     Section 8.03 Form of Ownership. The Common Stock issued under Section 8.01
of the Plan will be held in the Plan in the name of the Participant or jointly
in the name of the Participant and another person, as the Participant may direct
on a form provided by the Company, until such time as certificates for such
shares of Common Stock are delivered to or for the benefit of the Participant
pursuant to Section 8.05 of the Plan.
     Section 8.04 Automatic Dividend Reinvestment. Prior to the delivery of
certificates to or for the benefit of the Participant under Section 8.05 of the
Plan, any and all cash dividends paid on full and fractional shares of Common
Stock issued under either Section 8.01 of the Plan or this Section 8.04 shall be
reinvested to acquire either new issue Common Stock or shares of Common Stock
purchased on the open market, as determined by the Committee in its sole
discretion. Purchases of Common Stock under this Section 8.04 will be (a) with
respect to shares

6



--------------------------------------------------------------------------------



 



newly issued by the Company, invested on the dividend payment date, or, if that
date is not a trading day, the immediately preceding trading day, or (b) with
respect to shares purchased on the open market, normally purchased on the open
market within ten business days of the dividend payment date, depending upon
market conditions. The price per share of the Common Stock issued under this
Section 8.04 shall be (x) with respect to shares newly issued by the Company,
the Fair Market Value of the Common Stock on the applicable investment date, or
(y) with respect to shares purchased on the open market, the weighted average
price per share at which the Common Stock is actually purchased on the open
market for the relevant period on behalf of all participants in the Plan. All
shares of Common Stock acquired under this Section 8.04 will be held in the Plan
in the same name as the Common Stock upon which the cash dividends were paid.
     Section 8.05 Delivery. At any time following the conclusion of the
nontransferability period set forth in Section 7.03 of the Plan and subject to
such terms and conditions as the Committee in its sole discretion may impose, by
filing with the Company a form provided by the Company for such purpose, the
Participant may elect to have the Company cause to be delivered to or for the
benefit of the Participant a certificate for the number of whole shares and cash
for any fractional share representing the Common Stock purchased pursuant to
Section 5.01 of the Plan. Subject to such terms and conditions as the Committee
in its sole discretion may impose, a Participant may at any time elect to have
the Company cause to be delivered to or for the benefit of the Participant a
certificate for the number of whole shares and cash for any fractional share
representing the Common Stock purchased pursuant to Section 8.04 of the Plan
upon the reinvestment of dividends by filing with the Company a form provided by
the Company for such purpose. An election notice will be processed as soon as
practicable after receipt. A certificate for whole shares normally will be
mailed to the Participant within five business days after receipt of the
election notice; provided, however, that if the notice is received between a
dividend record date and a dividend payment date, a certificate will generally
not be sent out until the declared dividends have been reinvested pursuant to
Section 8.04 of the Plan. Any fractional share normally will be sold on the
first trading day of each month and a check for the fractional share sent to the
Participant promptly thereafter.
ARTICLE IX.
EFFECTIVE DATE, AMENDMENT AND
TERMINATION OF PLAN
     Section 9.01 Effective Date. The Plan was approved by the Board of
Directors on December 14, 1998, subject to approval by the shareholders of the
Company within twelve (12) months thereafter.
     Section 9.02 Plan Commencement. The initial Purchase Period under the Plan
will commence May 1, 1999. Thereafter, each succeeding Purchase Period will
commence and terminate in accordance with Section 1.03(l) of the Plan.
     Section 9.03 Powers of Board. The Board of Directors may amend or
discontinue the Plan at any time. No amendment or discontinuation of the Plan,
however, shall be made without shareholder approval that requires shareholder
approval under any rules or regulations of the NASDAQ National Market System or
any securities exchange that are applicable to the Company.

7



--------------------------------------------------------------------------------



 



     Section 9.04 Automatic Termination. The Plan shall automatically terminate
when all of the shares of Common Stock provided for in Section 10.04 of the Plan
have been sold, provided that such termination shall in no way affect the terms
of the Plan pertaining to any Common Stock then held under the Plan.
ARTICLE X.
ADMINISTRATION
     Section 10.01 The Committee. The Plan shall be administered by a committee
(the “Committee”) established by the Board of Directors. The members of the
Committee need not be directors of the Company and shall be appointed by and
serve at the pleasure of the Board of Directors.
     Section 10.02 Powers of Committee. Subject to the provisions of the Plan,
the Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan, to establish
deadlines by which the various administrative forms must be received in order to
be effective, and to adopt such other rules and regulations for administering
the Plan as it may deem appropriate. The Committee shall have full and complete
authority to determine whether all or any part of the Common Stock acquired
pursuant to the Plan shall be subject to restrictions on the transferability
thereof or any other restrictions affecting in any manner a Participant’s rights
with respect thereto but any such restrictions shall be contained in the form by
which a Participant elects to participate in the Plan pursuant to Section 2.02
of the Plan. Decisions of the Committee will be final and binding on all parties
who have an interest in the Plan.
     Section 10.03 Power and Authority of the Board of Directors.
Notwithstanding anything to the contrary contained herein, the Board of
Directors may, at any time and from time to time, without any further action of
the Committee, exercise the powers and duties of the Committee under the Plan.
     Section 10.04 Stock to be Sold. The Common Stock to be issued and sold
under the Plan may be authorized but unissued shares or shares acquired in the
open market or otherwise. Except as provided in Section 11.01 of the Plan, the
aggregate number of shares of Common Stock to be sold under the Plan will not
exceed 900,000 shares.
     Section 10.05 Notices. Notices to the Committee should be addressed as
follows:
Otter Tail Corporation
215 South Cascade Street, Box 496
Fergus Falls, MN 56538-0496
Attn: Secretary

8



--------------------------------------------------------------------------------



 



ARTICLE XI.
ADJUSTMENT FOR CHANGES
IN STOCK OR COMPANY
     Section 11.01 Stock Dividend or Reclassification. If the outstanding shares
of Common Stock are increased, decreased, changed into or exchanged for a
different number or kind of securities of the Company, or shares of a different
par value or without par value, through reorganization, recapitalization,
reclassification, stock dividend, stock split, amendment to the Company’s
Articles of Incorporation, reverse stock split or otherwise, an appropriate
adjustment shall be made in the maximum numbers and kind of securities to be
purchased under the Plan with a corresponding adjustment in the purchase price
to be paid therefor.
     Section 11.02 Merger or Consolidation. If the Company is merged into or
consolidated with one or more corporations during the term of the Plan,
appropriate adjustments will be made to give effect thereto on an equitable
basis in terms of issuance of shares of the corporation surviving the merger or
of the consolidated corporation, as the case may be.
ARTICLE XII.
APPLICABLE LAW
     Rights to purchase Common Stock granted under the Plan shall be construed
and shall take effect in accordance with the laws of the State of Minnesota.

9